DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 14, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 7, the claim is indefinite because it is not clear as to how “a radio frequency-analogue to digital converter (RF-ADC)” and “a numerically controlled oscillator (NCO)” are connected to, and operate with other elements of the claim.
As to claims 14, 20, they are rejected for similar reasons with respect to claim 7 as set forth above.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Qin (US 2016/0285486) in view of Kahrizi (US 2011/0116403).
As to claims 1, 8, Qin discloses an apparatus 110 (see at least figure 3A) comprising: a transceiver configured to communicate via an uplink channel and a downlink channel concurrently (see paragraph [0009]); a transmit antenna (see paragraph [0034]); a receive antenna (see paragraph [0034]); and a processor (see paragraph [0056]) configured to: estimate a non-linear component corresponding to a transmit path in the transceiver (see block 314 in figure 3A, paragraph [0043]); apply a function to a received signal (see blocks 212 in figure 3A); and subtract, in a self-interference cancel (SIC) circuitry (see block 320 and subtractor in figure 3A), the estimated non-linear component from the received signal (see paragraph [0045]). 
Qin fails to disclose applying an equalizer function to a received signal; and subtracting, in a self-interference cancel (SIC) circuitry, the estimated non-linear component from the equalized signal. Kahrizi discloses applying an equalizer function to a received signal 177 (see equalizer 310 in at least figure 3); and subtracting 520 (see figure 5), in a self-interference cancel (SIC) circuitry 500, the estimated non-linear component from the equalized signal 177.  Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to provide the above teaching of Kahrizi to Qin, in order to further improve received signal quality.
	As to claims 2, 9, 16, Qin fails to disclose the non-linear component comprises a generalized memory polynomial (GMP).  The examiner, however, takes Official Notice that modeling non-linear component using a generalized memory polynomial (GMP) is known in the art.  Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to modify Qin as claimed, because for highly nonlinear circuits with strong memory effects, the generalized memory polynomial (GMP), is perceived as a reference model that achieves acceptable performance with reasonable complexity. This model was successfully applied for various power amplifier architectures.
	As to claims 3, 10, 17, they are rejected for similar reasons with respect to claim 2 above.  Qin further discloses modeling a digital pre-distortion module 317 (see at least figure 3A) and power amplifier PA in the transmit path TX.
	As to claims 4, 11, 18, Qin discloses the non-linear component is estimated based on a feedback signal from the transmit path and is provided to a digital pre-distortion module. 
	As to claims 5, 12, 19, Qin discloses one or more filters (see “filter” in block 314 of figure 3A) configured to filter a transmit signal or the received signal.  
	As to claims 6, 13, Qin discloses a feedback path 314 (see at least figure 3A) coupled to the transmit antenna (see legend “Antenna Unit” in figure 3A), the feedback path comprising: a radio frequency (RF) coupler with an attenuation circuit (see legend “attenuator”); a RF receiver path 314; and a digital pre-distortion estimation circuit configured to estimate the non-linear component (see paragraph [0043]). 
As to claims 7, 14, the combination of Qin and Kahrizi discloses a receive path 212 (see Qin, figure 3A) coupled to the receive antenna (see legend “antenna unit”), the receive path comprising: a radio frequency-analogue to digital converter (RF-ADC) (see legend “ADC”); an equalizer circuit 310 (see Kahrizi, figure 3) configured to apply the equalizer function to the received signal 177; and the SIC circuit (see Qin, block 320 and subtractor in figure 3A), coupled to an output of the equalizer circuit, and configured to perform self-interference cancelation including subtracting estimated non-linear component from the equalized signal (see paragraph [0045]).  The combination of Qin and Kahrizi fails to disclose a numerically controlled oscillator (NCO).  The examiner, however, takes Official Notice that such a numerically controlled oscillator (NCO) is known in the art.  Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to modify Qin as claimed, because numerically-controlled oscillators offer several advantages over other types of oscillators in terms of agility, accuracy, stability and reliability.
As to claim 15, it is rejected for similar reasons with respect to independent claim 1 as set forth above.  Qin further discloses a non-transitory computer readable medium (see paragraph [0056]).
As to claim 20, it is rejected for similar reasons with respect to claims 6-7 as set forth above.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ju (US 2018/0076847), McCoy (US 2017/0033915), Rimini (US 2013/0044791), Brighenti (US 2021/0184723), Askar (US 2018/0131502), Carbone (US 8,718,178), Jakoby (US 9,369,217) disclose interference cancellation in transceivers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN THANH VO whose telephone number is (571)272-7901. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN T VO/              Primary Examiner, Art Unit 2646